Citation Nr: 1518616	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran sought medical treatment for a sprained right shoulder in service and an April 1971 X-ray examination of the right shoulder was unremarkable.  

2.  The Veteran did not have chronic symptoms of a right shoulder condition in service or continuous symptoms since service separation, and the current mild degenerative joint disease of the right shoulder first manifested many years after service separation, and is not related to disease, injury, or other event in service.


CONCLUSION OF LAW

The criteria regarding service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Service Connection for a Right Shoulder Disability

The Veteran asserts that his current right shoulder disability is related to service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Mild degenerative joint disease of the right shoulder is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the Veteran's service entrance examination in January 1967, he was found to have normal shoulders after a physical evaluation.  Service treatment records from April 1971 show that the Veteran sought treatment for a right shoulder injury.  These records reveal that the Veteran was involved in a fight outside of a theater and placed in a half-nelson, which injured his right shoulder.  The Veteran complained of right shoulder pain and tenderness.  However, X-rays were negative and physical examination did not reveal dislocation.  He was diagnosed with a shoulder sprain and prescribed physical therapy exercises.  At the Veteran's discharge examination from service in June 1971, examination of the upper extremities was normal.

On VA examination in April 2011, the Veteran endorsed generalized tenderness to the right shoulder and pain with range of motion.  Physical examination revealed no atrophy, circulation was intact, skin was warm and dry, color was good, and no weakness was noted.  Range of motion testing showed forward flexion to 130 degrees, abduction to 110 degrees, adduction to 50 degrees, and external/internal rotation to 90 degrees.  The examiner diagnosed mild degenerative joint disease of the right shoulder, and noted that the Veteran's records do not show any complaints or abnormalities at his discharge examination.  The examiner also did not find any medical records in the Veteran's files showing continued treatment for this disability.  The examiner opined that it is not likely that the Veteran's mild degenerative joint disease of the right shoulder is related to service, and that "it is more than likely secondary to the normal aging process."

VA treatment records from April 2011 show mild degenerative skeletal changes and no acute process for the Veteran's right shoulder.  There were no acute osseous or adjacent soft tissue abnormalities found.

In the Veteran's substantive appeal, he stated, "Although degenerative joint disease may be associated with old age, it almost always begins with ligament weakness from injury.  I believe my current degenerative joint disease has been caused because of the shoulder injury I endured while in the service."  

The Board has considered the Veteran's statements of record that he injured his right shoulder in service and also that this is the cause of his current condition.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to pain in his right shoulder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The service records that show treatment of the Veteran's right shoulder confirm that a sprain occurred and that X-rays were negative.  He also had very little discomfort and full range of motion by the end of his treatment, and his upper extremities were normal upon examination at separation.  The Board finds that the Veteran did sustain some injury to his right shoulder in service which required medical treatment.  So, to this extent, his assertion of an injury in service is credible.  

The Veteran has made a general assertion that the current right shoulder disability is related to the injury in service.  However, the Board cannot rely solely on the Veteran's general assertion as to a positive nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of an orthopedic disability.  Although lay persons are competent to provide opinions on some medical issues, an opinion in this specific case as to the etiology and onset of degenerative joint disease and whether this condition first manifested in service or is due to a shoulder injury in service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (lay persons are not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau; supra.  There is no evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of an orthopedic disability.  The weight of the competent and credible evidence establishes that the right shoulder disability, to include degenerative joint disease, first manifested many years after active service and is not related to any injury or event in service.  

In the alternative, even if the Board were to assign probative value by finding the Veteran's statements both competent and credible that he has had a chronic right shoulder injury since service, the Board finds the VA medical opinion outweighs the Veteran's statements.  Competent and credible evidence concerning the nature and extent of the Veteran's condition has been provided by the VA examiner during the current appeal and includes relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the nexus determination and state that the Veteran's right shoulder disability "is more than likely secondary to the normal aging process."  Based on the foregoing, the Board assigns less probative weight to the Veteran's statements that his shoulder injury during service is connected to his current mild right shoulder degenerative joint disease. 

The Board finds that the weight of the competent and credible evidence shows that a right shoulder disability did not manifest in service, first manifested many years after active service, and is not related to service.  There is no evidence of a diagnosis of right shoulder degenerative joint disease in service or for many years thereafter.  The service treatment records show that the Veteran underwent X-ray examination of the right shoulder in April 1971, but the findings were negative.  There is no competent and credible evidence of chronic symptoms of a right shoulder disability in service or continuous right shoulder symptoms since service separation.  The post service treatment records do not document complaints or treatment for a right shoulder disability.  The Veteran has not described or identified any lay testimony as to right shoulder symptoms in service and since service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right shoulder disability, to include mild degenerative joint disease, is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in April 2011.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a right shoulder disability.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


